 

 

August 2, 2012

 

 

 

Philip C. Ranker

Marina Biotech, Inc.

Interim Chief Financial Officer

E-Mail: pranker@marinabio.com

Re: Supplemental Work

 

Dear Phil:

 

You and Marina Biotech, Inc. (the “Company”) entered into an Employment
Agreement effective September 7, 2011 (as amended or modified from time to time,
the “Agreement”). The Company, the Board, and myself are very appreciative of
the work you have done and continue to do for the Company. The Company and its
Board recognize the effect the financial state of the Company has had on its
employees and management.

 

The Board therefore yesterday explicitly approved and ratified that,
notwithstanding anything to the contrary in the Agreement, you may engage in
consulting and other similar work, not directly competitive with the Company,
while employed by the Company. This supplemental work will not be deemed a
breach of any duty or obligation to the Company, or any agreement with the
Company, including without limitation the Agreement.

 

Please sign this letter below in confirmation and agreement.

 

  Very truly yours,       /s/ J. Michael French       J. Michael French  
President and Chief Executive Officer

 

Confirmed and Agreed:           /s/ Philip C. Ranker   Philip C. Ranker  

 



 

 

